The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the time
and date indicated, which may be materially different from its entry on the record.




                                        Entered pursuant to Administrative Order No. 16-02,
                                        Teresa D. Underwood, Clerk of Court

                                        By: __________________________
                                            /s/ Diane Haidet
                                            Deputy Clerk

   Dated: 10:10 AM February 11, 2019



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                              :       CHAPTER 13 PROCEEDING
LEROY N. BUTLER                                     :       CASE NO. 17-60436
                                                    :       JUDGE RUSS KENDIG

                                                              Amended per modification of plan
DEBTOR(S)                                             :       ORDER FOR PAYMENT FROM
                                                              DEBTOR(S) TO TRUSTEE
******************************************************************************
   It appearing to the Court that the Debtor(s) filed a plan under Chapter 13 of the Bankruptcy
   Code and that Dynele L. Schinker-Kuharich was appointed Chapter 13 Trustee to administer
   the case.

   It further appearing to the Court that the Debtor(s) is/are to make payments directly to the
Trustee BY MONEY ORDER OR CERTIFIED CHECK WITH DEBTOR(S) NAME AND
CHAPTER 13 CASE NUMBER LEGIBLY APPEARING ON ALL PAYMENTS.

   THEREFORE, IT IS ORDERED THAT said debtor(s) is/are to pay the sum of $1,529.00
   MONTHLY and remit the same to:

                                     Dynele L. Schinker-Kuharich, Chapter 13 Trustee
                                     P O Box 616
                                     Memphis, TN 38101-0616

   A full monthly payment of $1,529.00 must be received by the 20th of each month.

   IT IS FURTHER ORDERED that if the debtor(s) should fail to make said payments in




17-60436-rk     Doc 120     FILED 02/11/19       ENTERED 02/11/19 10:10:56           Page 1 of 2
accordance with this order, the Trustee may submit an order to this Court for employer
deductions.

   I hereby certify that this Order complies with Administrative Order No. 16-02. Signed
under the pains and penalty of perjury.

/S/ Dynele L. Schinker-Kuharich
Dynele L. Schinker-Kuharich, Chapter 13 Trustee


                                        SERVICE LIST

LEROY N. BUTLER
204 HELEN AVENUE
MANSFIELD, OH 44903

REBECCA K HOCKENBERRY
THOMPSON & HOCKENBERRY CO LPA
371 LEXINGTON AVENUE
MANSFILED, OH 44907

Dynele L. Schinker-Kuharich, Chapter 13 Trustee
200 Market Avenue North, Suite LL30
Canton, OH 44702
                                            ###




17-60436-rk     Doc 120     FILED 02/11/19      ENTERED 02/11/19 10:10:56          Page 2 of 2
